McGrath, C. J.
This is a hill filed in aid of execution. Robert Geraghty was the owner of 120 acres of land, subject to a mortgage of $2,550, upon which himself and family lived. He was indebted to various parties; and on June 5, 1893, complainant recovered a judgment against him before a justice of the peace, a transcript of which was filed in the circuit on June 12, 1893, an execution issued, and a levy made upon the land in question. On June 7, 1893, Robert Geraghty conveyed the land to his wife, the defendant Mary E. Geraghty, *383the only consideration being her agreement to pay and discharge the mortgage, and account to the minor children, when the youngest became of áge, for the homestead. The highest value placed upon the property by any of the witnesses is $4,200, and the lowest $3,800. The homestead interest and the mortgage aggregated $4,050.
Before a decree is granted on behalf of creditors setting aside a conveyance, it should be made affirmatively. to appear that the creditors have been substantially injured by the transfer. It does not so appear in the present case, and the decree below must be reversed, with costs to appellant.
The other Justices concurred.